Case 1:19-cr-00865-JFK Document 43 Filed 03/10/21, Page. J. Of 5. unin.

"USDC SDNY :
DOCUMENT
ELECIS
UNITED STATES DISTRICT COURT DO #
SOUTHERN DISTRICT OF NEW YORK BATE ICED: Od

wm ee x A yaseinarme eee

   
 
   

esr rset —

ponaunreneranheecsasramnae NT

  

 

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE AS TO
: SPECIFIC PROPERTY
CHRISTOPHER TORRES,
19 Cr. 865 (JFK)
Defendant.

WHEREAS, on or about December 3, 2019, CHRISTOPHER TORRES (the
“Defendant”), was charged in a two-count Indictment, 19 Cr. 865 (JFK) (the “Indictment”, with,
among other offenses, possession of child pornography, in violation of Title 18, United States
Code, Sections 2252A(a)(5)(B), (b)(2) and 2 (Count Two);
WHERBAS, the Indictment included a forfeiture allegation as to Count Two of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 2253, of any and all property, real and personal, constituting or traceable to gross profits
or other proceeds obtained from the commission of the offense charged in Count Two of the
Indictment and any and all property, real or personal, used on intended to be used to commit or
promote the commission of the offense charged in Count Two of the Indictment or traceable to
such property;
WHEREAS, on or about September 12, 2019, pursuant to a seizure warrant, the
Government seized the following property from the Defendant’s residence in the Bronx, NY:
a. A Black Gateway computer with serial number 33101953830;
b. A Black Acer laptop with serial number NXG154A0016120643007600;
c. A silver Apple iPhone 68 Plus;

d. A Black LG Stylo 3 cellular phone with IMEI 354234085221965;
Case 1:19-cr-00865-JFK Document 43 Filed 03/10/21 Page 2 of 5

e. A eMachine computer with serial number 00196169160059; and
f. A Black Apple iPhone 7 Plus with serial number FCFSY8GTHG00;

(a. through f., the “Specific Property”);
WHEREAS, on or about March 11, 2021, the Defendant pled guilty to Count Two

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit
to the United States, pursuant to Title 18, United States Code, Section 2253, all right, title, and
interest of the Defendant in the Specific Property;

WHEREAS, the Defendant consents to the forfeiture of all his right, title and
interest in the Specific Property, which constitutes property used or intended to be used to facilitate
the offense charged in Count Two of the Indictment;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment cannot
be located upon the exercise of due diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32,2(b)(6) of the Federal Ruies of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and ail persons who reasonably appear to be a potential claimant of
their interest herein.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney AUDREY STRAUSS, United States Attorney, Assistant United States
Attorney, Rushmi Bhaskaran of counsel, and the Defendant, and his counsel, Ariel Werner, Esq.,

that:

 
Case 1:19-cr-00865-JFK Document 43 Filed 03/10/21 Page 3 of 5

1, As a result of the offense charged in Count Two of the Indictment, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,
CHRISTOPHER TORRES, and shail be deemed part of the sentence of the Defendant, and shail
be included in the judgment of conviction therewith.

3. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property, the United States (or its designee) is hereby authorized to take possession of the Specific
Property and to hold such property in its secure custody and control.

4, Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)}{a\{iv)(C) and G(5){a)(1) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www .forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

5. The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
Case 1:19-cr-00865-JFK Document 43 Filed 03/10/21 Page 4of5

shail be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or mterest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

6. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

7. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed.

8. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal! Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

9, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure.

10. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
Case 1:19-cr-00865-JFK Document 43 Filed 03/10/21 Page 5of5

11. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attommey for the
Southern District of New York

 

RUSHMI BHASK ARAN
Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007
(212)637-2439

CHRISTOPHER TORRES:

By: AW pop Chustapher 7 OrAed

CHRISTOPHER TORRES

we bel bhon—~

ARIEL WERNER, ESQ.
Attorney for Defendant

SO ORDERED:

HONORABLE JOHN F. KEENAN
UNITED STATES DISTRICT JUDGE

3/8/2021
DATE

3/2/2021
DATE

3/2/2021
DATE

S jg)

DATE
